DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 8, 13-14 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (prev. presented US 2006/0254717), as evidenced by Kao (prev. presented US 2010/0099263) for claim 27.
Regarding claim 1, Kobayashi teaches a method for managing byproduct accumulation during a plasma based semiconductor wafer fabrication process [0003], comprising: positioning a wafer on a wafer support such that a peripheral portion of the wafer extends radially outward from an outer perimeter of a top surface of the wafer support to an outer perimeter of the wafer [0007] (Fig 2), such that a lower peripheral open region is formed between the peripheral portion of the wafer and an edge ring structure (12 Fig 2) (see open region as region containing the ends of the arrows for the dotted lines representing gas flow Fig 2) that extends below the peripheral portion of the wafer without physically contacting the wafer (Fig 2, ring 12 extends below wafer without contacting it), wherein the lower peripheral region is exposed to a plasma generation region located above a top of the wafer (Fig 2 region is exposed to plasma generation region 15 in Fig 3); etching a material on the top surface of the wafer [0041] [0005] by generating a plasma within the plasma generation region [0007-0008] [0041] the plasma causing an accumulation of byproduct material within the lower open region between a bottom surface of the peripheral portion of the wafer and the edge ring structure [0008] (also [0041] teaches deposits are formed); supplying a flow of gas through the lower open region [0042] ([0036] [0040] note through passage 16-2 to the open region and the gas may be oxygen which is one of the claimed byproduct volatilizing gases and passage 16-3 also supplied to the lower peripheral region as shown in Fig 2); exposing the gas within the lower peripheral open region to reactive species of plasma while performing the etching to created reactive species ([0042] teaches flowing the gas during plasma processing and [0036] has taught oxygen as a coolant gas); and evacuating the volatile material from the lower region through an exhaust gas flow while performing the etching ([0014] taught as vacuum processing chamber in which the gases in the chamber are evacuated by an exhaust). Kobayashi fails to explicitly teach the gas supplied during the plasma etching is a byproduct volatilizing gas formulated to undergo dissociation when exposed to reactive species of the plasma to created reactive species of the byproduct volatilizing gas and that the reactive species interact with the byproduct material to form a volatile material. Kobayashi teaches oxygen as an alternative coolant gas to helium and nitrogen [0036] which are the gases disclosed as being used during the plasma etching [0042]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to use oxygen gas during the plasma etching because Kobayashi has taught this as a functional alternative coolant gas for flow in the coolant passages (16-1, 16-2, 16-3 Fig 2 [0039], [0036], [0040]). The instant application claims and the instant specification teaches oxygen as the byproduct volatilizing gas [0042] (see claim 8 inter alia). Kobayashi also teaches the same processing gas (Kobayashi teaches the processing gas is CH3F and Nitrogen [0042]). Therefore in the modification of Kobayashi to use oxygen gas as the backside cooling gas, the backside gas of Kobayashi interacts with the reactive species of the plasma to create reactive species of the byproduct volatilizing gas (because the same chemicals are being used and in a plasma environment) and the reactive species interact with the byproduct material in the lower peripheral open region during the plasma etching ([0042] teaches effects of the backside gas on byproduct accumulation) to form volatile byproducts because the same reactive byproducts and same accumulated species are formed, unless applicant is relying on essential limitations that have not been claimed, and these are evacuated with all other volatile species during plasma processing by the vacuum processing [0014]. 
Regarding claim 3, Kobayashi teaches flowing during processing [0036] [0042] which includes or renders obvious substantially constant flow because Kobayashi does not teach or suggest the flow is changed or pulsed and teaches the gas flow prevents deposits [0042].
Regarding claim 5, Kobayashi teaches the processing gas is CH3F and Nitrogen [0042].
Regarding claim 8, Kobayashi teaches the product volatilizing gas is oxygen [0036].
Regarding claim 13, Kobayashi teaches the product volatilizing gas is mixed with the wafer backside cooling gas and supplied to the lower peripheral region (see Fig 2 and flow of arrows including backside cooling gas paths and mixing of the gases from the three flow paths 16-1, 16-2, 16-3 and the teaching the paths can use different gases as demonstrated in Fig 2 and [0042]).
Regarding claim 14, Kobayashi teaches the backside cooling gas is helium [0036].
Regarding claim 27, Kobayashi teaches a hydrogen and fluorine containing gas and a nitrogen containing gas [0042]. Kao provides evidence that in plasma the hydrogen and fluorine combine to form salts such as ammonium hydrofluoride radical and ammonium hexafluorosilicate [0027] which deposits on the substrate ([0027] and [0032]) and is an ammonium salt.  
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Matsuyama (prev. presented US 2009/0203218).
Regarding claim 4, Kobayashi fails to teach supplying trifluoroiodomethane (CF3I) as the processing gas but does teach an etching method using CH3F [0042]. In the same field of endeavor of plasma processing semiconductors (abstract), Matsuyama teaches it is known to use CF3I in the plasma processing gas [0007] and teaches it provides superior results over CH3F [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include the CF3I processing plasma gas of Matsuyama because Matsuyama teaches this is a known etching gas for etching processes and provides superior results.
Regarding claim 7,  Kobayashi fails to teach the article etched includes a dielectric. Matsuyama teaches performing plasma etching on a dielectric (SiO2) [0061]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include etching a dielectric as taught by Matsuyama because Kobayashi has taught the method may be used in device etching processes and Matsuyama teaches this is a known substrate layer for etching processes.
Claims 6 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kazumi (prev. presented US 2005/0026431).
Regarding claim 6 and 23-26, Kobayashi fails to teach the claimed temperature. In the same field of endeavor of plasma etching using ammonium for dielectric etching [0010], Kazumi teaches the substrate support may be cooled to -40 degrees C to control the amount of chemical etching [0028]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include this temperature range because Kazumi demonstrates successful results with this temperature range for plasma processing etching. Kazumi as applied to claim 6 teaches controlling the temperature of the support table to be as low as -40 degrees C [0028] and up to 100 degrees C [0028]. Due to the overlapping range, this is inclusive of controlling the temperature of the wafer to be in a range extending up to 0 degrees C, and the ranges of -60 to +80 degrees, -100 to 0 degrees C, -60 to -20 degrees C, and the wafer support to be less than about 0 degrees C because the wafer support temperature is controlled to control the temperature and etching rate of the substrate surface [0028]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include controlling the wafer temperature to be below or about 0 degrees C because it is obvious to perform the process with a close match of the wafer temperature and substrate support temperature so that the wafer temperature can be reliably and repeatably controlled by control of the support temperature.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Delgadino (prev. presented US 2008/0194111), as evidenced by Kao for claims 11 and 12.
Regarding claim 9, Kobayashi teaches the oxygen gas [0036] but fails to teach inclusion of CO or CO2 to remove deposits. Delgadino teaches the backside gas for etching backside deposits includes carbon monoxide and carbon dioxide [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include carbon dioxide or carbon monoxide with the oxygen of Kobayashi to apply to the periphery because Delgadino has taught these as functional alternatives for the same purpose of removing backside depositions. Regarding the ratio, it would have been obvious to try a mixture of even amounts of both because the prior art teaches both for the same function. Further this represents a routine optimization of the ratio of the gases. Additionally, Delgadino demonstrates the flow rates of two gasses applied together can be adjusted ([0024] note teaching of ranges) and can include values in which the flow rates are equal ([0024] note lower portions of the ranges result in 1:1 flow rate).
Regarding claim 10, Kobayashi teaches the byproduct volatilizing gas is oxygen [0036] but is silent as to the material deposited. Kobayashi has taught the method of supplying the byproduct volatilizing gas may be performed in an etching method. Delgadino teaches that etching results in polymer deposits [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include etching a dielectric as taught by Delgadino because Kobayashi has taught the method may be used in etching processes and Delgadino teaches this is a known substrate for etching processes and is in particular need of backside protection during processing. In this combination the deposits include polymer as cited above.
Regarding claim 11, Kobayashi teaches the oxygen gas [0036] but does not teach the carbon dioxide or carbon monoxide gases (note the claim currently only requires one of the gasses). Delgadino teaches the backside gas for etching backside deposits includes carbon monoxide and carbon dioxide [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to use carbon dioxide or carbon monoxide instead of oxygen as the backside gas to apply to the periphery because Delgadino has taught these as functional alternatives for the same purpose of removing backside depositions. Kao provides evidence that in plasma the hydrogen and fluorine combine to form salts such as ammonium hydrofluoride radical and ammonium hexafluorosilicate [0027] which deposits on the substrate ([0027] and [0032]) and is an ammonium salt.  
Regarding claim 12 and the deposit material, the combination as applied to claim 11 taught the ammonium salt and the evidence provided by Kao as disclosed in the above rejection of claim 1 included that in plasma the hydrogen and fluorine combine to form salts such as ammonium hydrofluoride radical and ammonium hexafluorosilicate [0027] which deposits on the substrate ([0027] and [0032]).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kawamura (prev. presented US 2008/0230096).
Kobayashi teaches byproduct volatilizing gas (oxygen) and a backside cooling gas (Fig 2 and [0036]) may be used and teaches mixing them (see combination of arrow flows). Regarding the flow ratios, addressing the same problem of backside deposition prevention and treatment (abstract), Kawamura teaches including the oxygen (byproduct volatilizing gas) at amounts equal to or less than 15% [0130] for superior results. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this range because Kawamura demonstrates successful results with it.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Applicant argues (reply p7-9 that Kobayashi does not teach or suggest use of oxygen as the coolant gas while performing the etching process as required by the claim amendment. Examiner respectfully disagrees. Paragraph 36 of Kobayashi clearly states “Examples of the coolant include helium, oxygen, and nitrogen.” While the disclosed example of the plasma processing of Kobayashi uses nitrogen gas and helium gas as the coolants, Kobayashi does suggest use of oxygen as an alternative to helium and/or nitrogen as the cooling gas. Therefore it would have been obvious to use oxygen as the cooling gas of Kobayashi because Kobayashi has taught this as a functional alternative. Therefore the claims as presented are obvious over the teachings of Kobayashi. 
The remaining arguments (reply p9-10) rely on the alleged failings of the art to teach the amended independent claim which have been address above by the new rejection and reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0216959 teaches a method and apparatus for backside deposit removal in a plasma processing and apparatus (Fig 1-5 and 9B-10 and abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        

/Allan W. Olsen/Primary Examiner, Art Unit 1716